


110 HR 1197 IH: To amend title 38, United States Code, to provide

U.S. House of Representatives
2007-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1197
		IN THE HOUSE OF REPRESENTATIVES
		
			February 27, 2007
			Mr. Bilirakis
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to provide
		  improved benefits for veterans who are former prisoners of
		  war.
	
	
		1.Short titleThis Act may be cited as the
			 Prisoner of War Benefits Act of 2007.
		2.Improved
			 veterans’ benefits for former prisoners of war
			(a)Repeal of
			 minimum period of internment for presumption of service connection for certain
			 diseasesSubsection (b) of
			 section 1112 of title 38, United States Code, is amended—
				(1)in paragraph
			 (1)—
					(A)by striking
			 ; and at the end of subparagraph (A) and inserting a
			 period;
					(B)by striking
			 a former prisoner of war— and all that follows through a
			 disease specified in paragraph (2) and inserting a former
			 prisoner of war, a disease specified in paragraph (2); and
					(C)by striking
			 subparagraph (B);
					(2)in paragraph (3),
			 by striking (3) The diseases specified and all that follows
			 through the following:; and
				(3)by redesignating
			 the subparagraphs (A) through (M) following the matter stricken by paragraph
			 (2) as subparagraphs (F) through (R), respectively, of paragraph (2).
				(b)Additional
			 diseases presumed To be service connectedParagraph (2) of
			 section 1112(b) of such title, as amended by subsection (a)(3), is further
			 amended by adding at the end the following new subparagraphs:
				
					(S)Diabetes (type
				2).
					(T)Osteoporosis.
					.
			(c)Authority for
			 administrative determination of presumption of service connection for
			 additional diseases
				(1)Administrative
			 determinationSection 1112 of title 38, United States Code, as
			 amended by subsections (a) and (b), is further amended by adding at the end the
			 following new subsection:
					
						(d)(1)Subsection (b) applies
				with respect to any disease (in addition to those specified in that subsection)
				that the Secretary determines in regulations prescribed under this subsection
				warrants a presumption of service-connection by reason of having positive
				association with the experience of being a prisoner of war.
							(2)(A)Whenever the Secretary
				determines, on the basis of sound medical and scientific evidence, that a
				positive association exists between (i) the experience of being a prisoner of
				war, and (ii) the occurrence of a disease in humans, the Secretary shall
				prescribe regulations providing that a presumption of service connection is
				warranted for that disease for the purposes of this section.
								(B)In making determinations for the
				purpose of this paragraph, the Secretary shall take into account (i)
				recommendations received by the Secretary from the Advisory Committee on Former
				Prisoners of War established under section 541 of this title, and (ii) all
				other sound medical and scientific information and analyses available to the
				Secretary. In evaluating any study for the purpose of making such
				determinations, the Secretary shall take into consideration whether the results
				are statistically significant, are capable of replication, and withstand peer
				review.
								(C)An association between the occurrence
				of a disease in humans and the experience of being a prisoner of war shall be
				considered to be positive for the purposes of this subsection if the credible
				evidence for the association is equal to or outweighs the credible evidence
				against the association.
								(3)(A)Not later than 60 days
				after the date on which the Secretary receives a recommendation from the
				Advisory Committee on Former Prisoners of War that a presumption of service
				connection be established under this subsection for any disease, the Secretary
				shall determine whether a presumption of service connection under this
				subsection is warranted for that disease. If the Secretary determines that such
				a presumption is warranted, the Secretary, not later than 60 days after making
				the determination, shall issue proposed regulations setting forth the
				Secretary’s determination.
								(B)If the Secretary determines that a
				presumption of service connection is not warranted, the Secretary, not later
				than 60 days after making the determination, shall publish in the Federal
				Register a notice of that determination. The notice shall include an
				explanation of the scientific basis for that determination. If the disease
				already is included in regulations providing for a presumption of service
				connection, the Secretary, not later than 60 days after publication of the
				notice of a determination that the presumption is not warranted, shall issue
				proposed regulations removing the presumption for the disease.
								(C)Not later than 90 days after the date
				on which the Secretary issues any proposed regulations under this subsection,
				the Secretary shall issue final regulations. Such regulations shall be
				effective on the date of issuance.
								(4)Whenever a disease is removed from
				regulations prescribed under this section—
								(A)a veteran who was awarded compensation
				for such disease on the basis of the presumption provided in subsection (a)
				before the effective date of the removal shall continue to be entitled to
				receive compensation on that basis; and
								(B)a survivor of a veteran who was
				awarded dependency and indemnity compensation for the death of a veteran
				resulting from such disease on the basis of such presumption shall continue to
				be entitled to receive dependency and indemnity compensation on such
				basis.
								(5)The Secretary shall carry out this
				subsection in consultation with, and after taking into consideration the views
				of, the Advisory Committee on Former Prisoners of War established under section
				541 of this
				title.
							.
				(2)Conforming
			 amendmentParagraph (1) of section 1112(b) of such title, as
			 amended by subsection (a), is further amended by inserting or prescribed
			 under subsection (d) after a disease specified in paragraph
			 (2).
				
